By Judge Randall G. Johnson
I have now read all of [the] submissions related to defendant’s demurrer, special pleas, and motion. Only the plea of the statute of limitations needs to be considered, and a hearing would not be helpful to me.
Basically, plaintiff alleges that defendant, a practicing attorney, committed malpractice during his representation of plaintiff on criminal charges. By plaintiff’s own statements in the motion for judgment and subsequent pleadings, that representation ended in 1985 when plaintiff’s habeas corpus petition was denied by the United States District Court for the Eastern District of Virginia. Contrary to plaintiff’s assertion, there is no provision of Virginia law which tolls the statute of limitations on an inmate’s cause of action while the inmate is incarcerated. In fact, the statute of limitations is not tolled. See Almond v. Kent, 459 F.2d 200, 203 (4th Cir. 1972). Since the statute of limitations in this action is, at most, the five-year statute for a written contract, plaintiff’s action, filed in 1995, is far too late. It will be dismissed.